Citation Nr: 9917841	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-19 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), to include the 
issue of a total rating for individual unemployability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The appellant and David B. Tarr, a psychologist


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

The veteran's original claim of entitlement to service 
connection for PTSD was denied by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
in an April 1992 rating decision.  The veteran appealed this 
decision to the Board of Veterans' Appeals (Board).  In 
October 1995, the Board remanded the claim for additional 
development.  The RO subsequently granted service connection 
for PTSD in a March 1998 rating decision, and assigned a 50 
percent disability rating.  Thereafter, the veteran perfected 
a new appeal to the Board contending that his PTSD was more 
disabling than contemplated by the initial rating.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the veteran's PTSD, remains an "original claim" 
and is not a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Where entitlement to 
compensation has already been established in a prior final 
rating action, an appellant's disagreement with a subsequent 
rating is a new claim for an increased evaluation based on 
the level of disability presently shown by the evidence.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  In this case, 
the appeal is from assignment of an initial rating.  
Therefore, the guidelines of Fenderson, supra, applies.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in March 1999, a transcript of 
which is of record.



FINDING OF FACT

The veteran's PTSD is so severe that it precluded substantial 
gainful employment.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.16(b), 4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, Diagnostic 
Codes 9411 (as in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's original claim of entitlement to 
service connection for PTSD was received by the RO in 
November 1991.

The evidence on file includes VA medical records which cover 
the period from January to March 1984.  It is noted that 
records from January 1984 include a diagnosis of anxiety.

Also on file are private records from the Koala Medical 
Center showing hospitalization from August to September 1991.  
It was noted at the time of the veteran's admission that he 
was unemployed.  Admission diagnoses include alcohol 
dependence, benzodiazepine dependence, and PTSD by history.  
On a September 1991 psychosocial assessment and diagnostic 
summary, the veteran was found to be experiencing intrusive 
recollections, recurrent, distressing dreams, diminished 
interest, feelings of detachment and estrangement, restricted 
range of affect and a sense of shortened future.  Further, it 
was found that he was clearly hypervigilant and had an 
exaggerated startle response.  He was also noted to have 
difficulties with his sleep and to be irritable.  The 
clinical impression was a "severe case of PTSD," which the 
examiner opined the veteran was probably maintaining with his 
drinking.  Moreover, it was noted that the veteran had a 
history of treatment failures; chronic alcoholism with legal 
consequences; poor anger management skills; that he may not 
function well outside of a structured setting; a lack of 
healthy sense of spirituality; a history of chaotic 
relationships; his wife had filed for divorce; he had poor 
coping skills; and a lack of leisure skills.  Also, it was 
opined that the veteran would require long-term treatment for 
his PTSD.

The record shows the veteran underwent VA examinations for 
diseases/injuries of the brain and PTSD in March 1992.

At the VA disease/injuries of the brain examination, it was 
noted that the veteran had a long history of anxiety and 
depression.  His current complaints were noted to be a 
nervous condition, mostly anxiety and depression.  Also, he 
reported that he sometimes became disoriented for no reason, 
and that he had a tender spot at the dome of his head.  
Following physical examination, the examiner diagnosed 
history of closed head injury, normal physical examination.

At the VA PTSD examination, it was noted that the veteran had 
been married two times.  His first marriage dissolved 
secondary to him being abusive towards his spouse.  The 
veteran also reported that he had had at least twenty jobs 
since his discharge.  It was noted that he had been fired on 
multiple occasions secondary to his abuse of alcohol.  He 
reported that he had been sober since August 1991, and that 
before that he would usually drink about a twelve pack of 
beer as well as a pint of whiskey per day for "years."  The 
veteran also acknowledged having smoked cannabis on occasion 
in the past, but denied any IV drug use history.  However, he 
reported that he had tried cocaine.  Also, he used to take 
"a lot of Valium."  

On mental status examination, the examiner noted that the 
veteran was neatly dressed with blue jeans and showed good 
hygiene.  It was also noted that he had a ruddy complexion.  
Additionally, he had no abnormal behavioral problems.  His 
mood was "alright," and his affect was full range, 
appropriate.  Thought processes were clear, logical, and 
sequential.  Regarding thought content, it was noted that the 
veteran related some trauma from his experience in Vietnam.  
He reported that he tried not to think about Vietnam, but 
that he thought about it three times per week.  Also, he had 
combat dreams with loud noise.  He reported difficulty 
sleeping, and that he had multiple awakenings through the 
night.  The veteran stated that he was able to relax by 
reading books, and that he enjoyed books.  He denied any 
fighting behavior or any violent behavior.  As far as keeping 
himself and his house protected, he stated that he had guns 
in the gun rack, but that he did not do any patrolling nor 
set up a perimeter.  He reported that he would duck and 
flinch with loud noises.  He also reported that he had some 
poor memory of combat experiences while in Vietnam.  Further, 
he stated that he avoided situations with people, and that he 
did not like to get around people.  However, he was able to 
watch the Gulf War crisis, but avoided watching TV when the 
troops had their homecoming.  It was noted that the veteran 
liked to fish and garden, and that he had been doing these 
activities for twenty years.  He reported that he used to 
have friends, but that he did not have friends any more and 
that he related this to his friends being alcohol abusers.  
It was noted that he got along with his wife.  As far as his 
future orientation, the veteran wanted to get a place in the 
country, and to find employment.  He denied any history of 
auditory or visual hallucinations when not intoxicated or 
withdrawing from alcohol.  The veteran reported that he had a 
suicide attempt approximately ten years earlier from drinking 
whiskey and taking Valium in the hopes of killing himself.  
The examiner noted that the veteran's intelligence appeared 
to be within normal limits, that he showed minimal capacity 
for insight, and that there were no current gross judgmental 
impairments.  Based on the foregoing, the examiner diagnosed 
alcohol dependence, and that the degree of psychiatric 
disability for this dependence was moderate to severe.  The 
examiner further commented that no diagnoses of PTSD was 
given.  Although the examiner found that the veteran 
experienced many aspects of PTSD, it was opined that he did 
not meet the full criteria for hyperarousal or avoidant 
behavior.  

A June 1992 statement from a VA social worker noted that the 
veteran was admitted earlier that month to the Alcohol 
Treatment Unit.  It was noted that he was discharged against 
medical advice to pursue legal problems.  It was also noted 
that he was screened for the PTSD program and would be placed 
on the waiting list.

At a personal hearing before the RO in September 1992, the 
veteran provided testimony about his in-service stressors and 
post-service symptomatology.  He testified that he had a real 
problem with rage.  For instance, he testified that he tried 
to kill his first wife with a shotgun, and then blew out all 
of the fixtures of their mobile home.  He reported that he 
separated from his first wife because of his violent 
outbursts.  Additionally, he testified that he had no 
activity in community, social, or church events.  However, he 
reported that he occasionally went fishing.  The veteran 
acknowledged his alcohol problems, but testified that he did 
not drink as much as in the past.  Nevertheless, he did admit 
to occasional binge drinking.  He testified that he had had 
twenty to twenty-five jobs since his discharge from service.  
According to the veteran, he lost these jobs due to his 
drinking, as well as his problems with employers and other 
employees.  He testified that he had difficulty being around 
people.

Also on file is a January 1993 report from a board of three 
psychiatrists , which reported an Axis I diagnosis of alcohol 
dependence, and an Axis II diagnosis of paranoid and 
narcissistic personality traits.  Further, the psychiatrists 
found that there were aspects of PTSD present, but that the 
criteria necessary to make the diagnosis were not fulfilled.  
It is noted that the psychiatrists relied on a clinical 
history of the veteran dating through 1992.

The records also contains a January 1993 report of VA 
hospitalization for a four-week PTSD program.  A mental 
status examination conducted during this hospitalization 
noted that the veteran was alert with serious affect, but had 
a good sense of humor.  The veteran seemed to have some 
dependent features in that he reported "I try to get along 
with everybody."  It was also noted that he seemed to blush 
easily, that he was anxious, and that he seemed socially 
uncomfortable and sensitive.  There were no suicidal or 
homicidal ideations or any evidence of delusions or 
hallucinations.  He was found to be agreeable to the point of 
being hyperagreeable, and cooperative, overtly.  It was noted 
that he was dressed comfortably in plain clothes, and that 
his speech was relevant and normal-paced.  This 
hospitalization report also noted that shortly after 
admission the treatment team felt that the veteran had major 
problems with depression, substance abuse, numbing, 
hyperalertness, and guilt; moderate problems in medication 
over-reliance, communication, and anger; and a minor to 
moderate problem with violent outbursts.  Intrusive symptoms 
were considered minor.  He was further noted to have 
difficulties with hypertension and home turbulence in that he 
was detached from his spouse.  Diagnoses for this 
hospitalization included PTSD; panic disorder, moderate-
severe; alcohol dependence; personality disorder, diagnosis 
deferred; and various physical conditions.  On discharge it 
was noted that he was not expected to return to full 
employment.  There was no restriction on physical activity, 
other than to avoid operation of equipment because he would 
be dangerous if sedated.  He was to stay on a regular diet.  
Also, he was found competent for VA purposes.  

The veteran had another VA hospitalization from March to 
April 1995 for participation in a substance abuse treatment 
program.  Discharge diagnoses included alcohol dependence, 
nicotine dependence, anxiety disorder, and dysthymia.  He was 
assigned a current GAF score of 60, and it was determined 
that his GAF score for the previous year was 63.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) [hereinafter DSM-IV].  GAF scores of 61 
to 70 reflect some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  GAF scores of 
51 to 60 indicate moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).

Additional medical records show another VA hospitalization 
from June to September 1995.  Diagnoses from this 
hospitalization include PTSD and polysubstance dependence.  
It was also determined that his psychosocial and 
environmental problems included problems with primary support 
system, problems related to social environment, occupational 
problems, housing problems, and economic problems.  Mental 
status examination at discharge showed that the veteran was 
alert and oriented to person, place, time, and situation.  
His mood was at times irritable, and his affect constricted.  
It was noted that "vegetative" signs were positive for 
sleep, guilt, and concentration.  His speech was found to be 
appropriate to content.  He denied auditory visual 
hallucinations, delusions, illusions, and thought 
broadcasting.  He also denied current drug/alcohol abuse.  
Additionally, it was noted that his thoughts were goal 
directed.  At discharge, he was assigned a GAF score of 55.

The record also contains a July 1996 Mental Status 
examination report of the veteran from Kevin M. Conlee, 
Ph.D., H.S.P.P.  In his summary, Dr. Conlee stated that the 
veteran was able to follow simple directions, to communicate 
in an understandable manner, and was essentially cooperative 
with the testing and related interactions with the examiner.  
He was, for the most part, able to attend to the tasks at 
hand.  Nevertheless, Dr. Conlee found that the veteran 
presented with a severe case of PTSD which had prompted 
separate 90 and 30 day patient psychiatric treatment stays.  
Dr. Conlee also noted that the veteran identified increase in 
anger to rage inducing proportions, as well as depression 
that resulted in a recent suicidal attempt.  Furthermore, Dr. 
Conlee stated that the veteran was "very poorly stress 
tolerant, even more so at this juncture."  Based on his 
evaluation of the veteran, Dr. Conlee diagnosed PTSD; major 
depression, recurrent with psychotic features; and alcohol 
dependence, in remission.  He also assigned a GAF score of 
35/45.  It is noted that GAF scores of 31 to 40 indicates 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
GAF scores of 41 to 50 reflect serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).

A VA examination for mental disorders was accorded to the 
veteran in September 1996.  At this examination, the veteran 
reported difficulty with nightmares and intrusive 
recollection with regard to his military service.  He 
reported that he avoided thoughts, activities, and places 
with regard to the Vietnam war.  Also, he reported trouble 
with detachment and increased anger, insomnia, decreased 
concentration, and increased startle response.  He endorsed a 
history of depressed mood, but stated that it never lasted 
for more than one week at a time.  Moreover, he denied any 
significant difficulty with anxiety disorder symptoms, 
obsessive-compulsive disorder or psychotic symptoms.  He also 
denied recent use of alcohol over the last few weeks, even 
though he acknowledged a history of alcohol abuse and that he 
had some symptoms of dependence when he was considerably 
younger.  He reported that he drank six beers every two to 
three weeks, and that this was all that he drank at the 
present time.  The veteran stated that he cut down 
approximately two years earlier.  His past psychiatric and 
social history was also noted.

On mental status examination, the examiner noted that the 
veteran had short hair, that he was wearing a cut off 
sweatshirt top and jeans with good grooming.  The examiner 
found the veteran to be agreeable and cooperative.  His 
speech and behavior were normal.  His mood was "anxious 
about being here."  Affect was appropriate and euthymic.  
His thoughts were logical and sequential.  Thought content 
was remarkable for no suicidal ideation, homicidal ideation, 
hallucinations, paranoid delusions or obsessions.  He was 
alert and oriented times three.  His memory was intact for 
immediate, short and long term recall.  Attention and 
concentration were normal.  Additionally, he had insight, and 
his judgment was intact.  The examiner also found that the 
veteran had an average IQ per vocabulary.  Based on the 
foregoing, the examiner diagnosed PTSD, and a history of 
alcohol dependence.  The examiner assigned a GAF score of 65. 

The veteran had another period of VA hospitalization from 
November 1996 to January 1997.  These records show treatment 
for psychiatric problems.  Among other things, it was 
determined in November 1996 that the veteran's psychosocial 
and environmental problems included the fact that he was 
unable to maintain employment or long term relationships.  
Diagnoses during this period include PTSD, depression, 
anxiety disorder, and history of alcohol dependence.

On file is an October 1997 psychological evaluation of the 
veteran by David B Tarr, Ph.D., H.S.P.P.  It was noted that 
this evaluation was to determine levels of depression and to 
ascertain if other symptoms associated with PTSD were 
apparent.  Dr. Tarr summarized the records in the veteran's 
C-file which supported the diagnosis of PTSD.  Among other 
things, Dr. Tarr noted that the veteran's employment history 
had been highly problematic since his return from military 
service.  It was noted that the veteran reported he held 
casual employment for a year after his return from service.  
However, he was then hired at Cummins Engine in January 1973, 
and worked for that company, on and off, for six years.  It 
was noted that the veteran became dissatisfied with factory 
work because of production demands and problems coping with 
noise in the factory environment.  By his own report, he held 
between thirty and forty jobs from 1973 to 1991, when he was 
designated as disabled.  His final position involved working 
for a survey engineering team.  The veteran reported that he 
experienced flashbacks in the field working for this company.  
He also reported that demands of travel exacerbated marital 
stress.  Dr. Tarr also noted that the veteran held employment 
with the United States Postal Service for one year prior to 
his induction into military service.  Based on review of the 
C-file and the psychological evaluation, Dr. Tarr found that, 
on balance, the veteran did appear to satisfy the criteria 
required for a diagnosis of PTSD.  Further, it was felt that 
this disorder had been chronic.  Specifically, he had 
experienced events involving the threat of death or serious 
injury, and these engendered intense fear and feelings of 
helplessness and horror in him.  Additionally, he had 
experienced recurrent and intrusive distressing recollections 
of these events, and such events were often expressed in his 
"dreamwork."  Physiological reactivity on exposure to 
internal or external cures was reported in the form of 
gastrointestinal distress and other psychophysiological 
symptoms.  He reported feelings of detachment or estrangement 
from others.  Additionally, he reported a sense of 
foreshortened future (perhaps ten more years of life).  Dr. 
Tarr also noted that the veteran engaged in active avoidance 
of activities, places, or people that might arouse 
recollection of the trauma.  The veteran also reported 
hypervigilance, exaggerated startle response, and problematic 
outbursts of anger.  Dr. Tarr opined that the above phenomena 
had caused very significant psychological distress and 
impairment in social and occupational functioning.  

Also on file is a November 1997 report of mental status 
examination conducted by Richard T. Karkut, Psy.D., H.S.P.P., 
Clinical Psychologist.  Dr. Karkut concluded that the veteran 
exhibited sufficient indicators to confirm diagnoses of panic 
disorder and PTSD.  In regard to the PTSD, Dr. Karkut noted 
that the veteran continued to have frequent distressing 
recollections, recurrent dreams, revivification, 
physiological reactivity, intense distress at exposure to 
cues, memory block, irritability, sleep disturbance, and a 
sense of foreshortened future, as well as other symptoms, all 
of which combined to confirm the diagnosis of PTSD.  Dr. 
Karkut also noted the veteran's history of alcohol 
dependence, and that, as a result, the question arose whether 
the veteran's current behavior (e.g. hypersensitivity to 
noise, social gatherings, stressful events, as well as a 
tendency to isolate from people, feel anxious, angry, and 
irritable) was due to prolonged alcohol use or the result of 
PTSD.  Referring to the guidelines of DSM-IV, Dr. Karkut 
concluded that virtually all of the veteran's current 
symptoms - e.g. diminished interest, irritability, outbursts 
of anger, difficulty concentrating, and distress - were 
aspects of PTSD.  Therefore, Dr. Karkut opined that it was 
PTSD and not alcohol use which explained the veteran's 
symptoms.  Dr. Karkut also found that the veteran's current 
GAF score and highest GAF for the past year was 55.

Also in November 1997, the RO received various records 
concerning the veteran from the Social Security 
Administration.  These records, some of which were already on 
file, included reports of medical treatment for psychiatric 
problems.

Testimony was provided by both the veteran and Dr. Tarr about 
the severity of the veteran's PTSD at the March 1999 personal 
hearing.  At this hearing, Dr. Tarr reported that he was a 
licensed clinical psychologist, that he had worked with the 
VA for several years, that he was familiar with the VA 
regulations for rating disabilities, that he had examined the 
veteran, and that he had reviewed the veteran's claims 
folder.  Based on the foregoing, Dr. Tarr opined that the 
veteran's PTSD was so severe as to preclude any substantial 
gainful employment.  Further, he opined that the veteran's 
unemployability was due to his PTSD and not his alcohol 
dependence.  When asked if the veteran's condition had 
remained essentially the same from 1991 forward, Dr. Tarr 
replied that he would have to do a thorough historical 
analysis but that there clearly was some consistency of 
disability from 1991 until the present time.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Prior to November 7, 1996, PTSD was evaluated under the 9400 
series of Diagnostic Codes, as they existed pursuant to 38 
C.F.R. § 4.132.  Under the previous regulations, a 50 percent 
evaluation was warranted for considerable impairment of 
social and industrial adaptability.  A 70 percent rating was 
warranted for psychoneurotic disability when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy, resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  The 
Board notes that each of the aforementioned three criteria 
for a 100 percent rating is an independent basis for granting 
a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

Under the current schedular criteria, effective November 7, 
1996, a 50 percent rating is warranted under Diagnostic Code 
9411 for PTSD when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1998).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1998).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his PTSD is more disabling than contemplated by 
the current evaluation.  Therefore, his claim for an 
increased evaluation is well-grounded.  The VA has provided 
the veteran with several examinations, an opportunity to 
testify as to the impairment caused by his PTSD, and obtained 
medical records from health care providers who have treated 
him for his PTSD.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

As noted above, the criteria changed November 7, 1996.  The 
Court in Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
held that where laws or regulations change, after a claim has 
been filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so. 

In the instant case, the Board finds that the evidence shows 
that the veteran is entitled to a 100 percent rating under 
either the old or the new criteria based upon total 
occupational impairment.  As noted above, Dr. Tarr opined at 
the veteran's March 1999 personal hearing that, based upon 
his examination of the veteran and review of the claims 
folder, the veteran's PTSD was so severe that it precluded 
any substantial gainful employment.  Moreover, Dr. Tarr 
opined that the veteran's unemployability was due to his PTSD 
and not his alcohol dependency.  Resolving reasonable doubt 
in favor of the veteran, the Board finds that Dr. Tarr's 
opinion shows that the veteran is demonstrably unable to 
obtain or retain employment as required for a 100 percent 
rating under the old criteria, and that the veteran meets the 
requirement of total occupational and social impairment under 
the new criteria.  See 38 C.F.R. § 3.102.  Therefore, the 
Board concludes that the veteran is entitled to a 100 percent 
rating for his PTSD.


ORDER

A disability rating of 100 percent for PTSD is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

